Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 08/17/2021
Application claims a domestic priority date of 03/07/2019
Claims 1, 18 and 25 are independent
Claims 1, 7-8, 12-13, 15-18, 21-25 and 28-29 have been amended
Claims 1-29 are pending
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered.
In view of the modified Abstract, the objection to the abstract has been withdrawn.
Applicant's arguments with regards to the 103 rejections have been fully considered but they are not persuasive.  Applicant on page 14 and 16 of the Remarks documents allege that Washisu does not teach or disclose or suggest “performing a double integration on the proper acceleration signal to obtain a translation signal”. Examiner respectfully disagrees, since it is a well-known mathematical process of obtaining distance or displacement by performing double integration on an acceleration signal.  Further in ¶0091, Washisu clearly discloses “First, the shake acceleration signal is input to an acceleration gravity corrector 21p to perform correction of a gravitational component”.  Since this process is performed “first” it is clear that the “acceleration signal” input to the integrator is a “proper acceleration” signal (after gravity component is removed). Further in ¶0095 Washisu clarifies that the “gravitation component is 
Further Applicant’s arguments on page 16 that “there is no need for Washisu to estimate a drift component after double integration (nor would such an estimate be possible after Washishu’s pre-integration filtering)” is also respectfully disagreed.  As mentioned above, it is a very well know mathematical process of obtaining distance when acceleration is integrated two times.  Therefor Examiner’s interpretation of displacement as drift is completely valid and reasonable.   Also, since this displacement is essentially corrected, it is clear that is contains “one or more errors” as claimed in the amended independent claims.
To further reiterate, Washisu’s filtering of the DC component is to only remove the gravitation component of the acceleration and not to attempt to remove the drift component as alleged by the Applicant in the last paragraph on page 16 of the Remarks document.  Therefore, Applicant’s arguments on page 17 of the Remarks document that Washisu in fact “teaches away” is rebutted, since Washisu removal of the DC component is only to remove the gravitational component from the acceleration signal.  
In view of the above arguments and the detailed rejection presented below, Applicant would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-14, 18, 25-23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Washisu (U.S. Patent Publication Number 2010/0074605 A1).

Regarding Claim 1, Washisu discloses a method (Fig 5 shows a flow chart illustrating the operation of the camera) of correcting for signal drift in an optical image stabilization system of a portable device (Fig 1 view of a camera provided with an image stabilizing apparatus), comprising: 
using an accelerometer (Fig 2 – accelerometer 11p and 11y) to obtain an acceleration signal corresponding to acceleration of the portable device (¶0028; acceleration detector which detects acceleration generated by shake); 
(Fig 2 – acceleration gravity corrector 21p; ¶0120; the acceleration gravity corrector 21p calculates the change in signal due to association with a gravitational variation obtained by the gravitational effector calculator 24p; Fig 5 – step S1005); 
performing a double integration on the proper acceleration signal to obtain a translation signal (¶0122-¶0123; the acceleration integrator 22p performs a double integration on the shake acceleration signal in which the gravitational effect was corrected to convert the signal to a shake displacement); 
estimating a drift component of the translation signal (The shake displacement calculated by the acceleration integrator 22p and the angular velocity integrator 13p determines the displacement or drift), the drift component associated with at least one of noise and one or more errors in the acceleration signal (Since in ¶0125 Washisu discloses that the shake displacement signal is input to a corrector 25p, it is clear that the displacement signal has “error” component that needs to be corrected.);
using the estimated drift component to generate a drift correction signal (¶0125; the shake displacement signal from the acceleration integrator 22p is input to an image magnification corrector 25p); 
determining a phase compensation signal based on a plurality of phase responses of a plurality of components of the optical image stabilization system (Fig 6A-6D and Fig 7 and ¶0177 - ¶0197 shows phase characteristics which represents a deviation angle and frequency characteristics of the shift shake; Fig 8A-8B and in ¶0125 Washisu discloses that the acceleration integrator 22p is provided with a frequency compensator for causing the phase to lag; In the third embodiment, Washisu teaches that a phase compensation filter is provided for the acceleration integrator 22p); and 
applying the drift correction signal and the phase compensation signal (Fig 5 – step S1009 and S1010) to an actuator (¶0158; the focus lens actuator 34 drives the focus lens 99) controller which controls movement of a lens within the portable device as part of the process for optical image stabilization process (Flow chart of Fig 5 shows that the after the gravitation correction in step S1006 – S1007 the focus lens is moved to bring object to focus).
Different embodiments of Washisu are combinable because both are about imaging devices with shake correction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use phase compensation for shake correction as taught by Washisu’s third embodiment in the device disclosed by Washisu.    
The suggestion/motivation for doing so would have been because the computation band of the angular velocity integrator and that of the acceleration integrator are different as disclosed by Washisu in ¶0222. 
Therefore, it would have been obvious to combine the different embodiments of Washisu to obtain the invention as specified in claim 1.

Regarding Claim 3, Washisu discloses wherein the step of applying the drift correction signal comprises subtracting the drift correction signal from the translation (Washisu discloses this in ¶0105 where he discloses that correcting the gravitational effect is by removing it and in ¶0120-¶0122 he further clarifies that the calculation of the difference obtained in association with a gravitational variation to remove the output error.).

Regarding Claim 7, Washisu discloses wherein the step of estimating the drift component is responsive to a trigger signal (In the flow chart of Fig 7 and in ¶0138 - ¶0140 Washisu disclose that the half-press operation S1 starts the error estimation and correction process).

Regarding Claim 8, Washisu discloses wherein the trigger signal indicates at least one of a user input, a start of a camera application of a mobile phone, or a start of an image capture (Fig 7 and in ¶0138 - ¶0140).

Regarding Claim 9, Washisu discloses wherein the plurality of phase responses comprises a phase response of an actuator (Washisu discloses this in ¶0070 - ¶0071 where he discloses that the shake correction target signal is a PWM signal and this is input to the image stabilizing driver which operates on the correction lens in response to the PWM signal.).

Regarding Claim 10, Washisu discloses wherein the plurality of phase responses comprises a phase response of an accelerometer (Washisu discloses in ¶0044 that the accelerometer 11p and 11y which denotes the two axes which detects the shift shake).

Regarding Claim 11, Washisu discloses wherein the plurality of phase responses comprises a phase response of the step of applying the drift correction signal (Washisu discloses this in Fig 5 – step S1009 and S1010).

Regarding Claim 12, Washisu discloses wherein the phase compensation signal is determined based on a phase response of an algorithm implemented as part of the optical image stabilization process (Washisu discloses this in ¶0027 where he discloses that the present invention provides an image stabilizing apparatus capable of sufficiently correcting shift shakes even with a small and light weight accelerometer and an optical apparatus using the same).

Regarding Claim 13, Washisu discloses wherein the step of determining the phase compensation signal comprises adjusting a phase response of the drift correction signal to obtain a desired system phase response (Washisu discloses this in Fig 2 – frequency characteristic changer 15p and sensitivity changer 16p and explains this in ¶0057 - ¶0064).

Regarding Claim 14, Washisu discloses further comprises obtaining the accelerometer signal for each of at least two orthogonal axes with respect to the portable device (Washisu discloses this in ¶0045 where he discloses the detecting axes of the accelerometers 11p and 11y).

Regarding Claim 18, this claim has limitations parallel to the method claim 1.  Claim 18 is rejected on the same grounds as Claim 1 since Washisu discloses an image capturing device.

Regarding Claim 20, this claim has limitations parallel to the method claim 3.  Claim 20 is rejected on the same grounds as Claim 3.

Regarding Claim 21 and 28, these claims have limitations parallel to the method claims 7-8.  Claims 21 and 28 are rejected on the same grounds as Claims 7-8.

Regarding Claim 22, this claim has limitations parallel to the method claim 9-11.  Claim 21 is rejected on the same grounds as Claim 9-11.

Regarding Claim 23, this claim has limitations parallel to the method claim 12-13.  Claim 23 is rejected on the same grounds as Claim 12-13.

Regarding Claim 25, this claim has limitations parallel to the method claim 1.  Claim 25 is rejected on the same grounds as Claim 1.

Regarding Claim 27, this claim has limitations parallel to some of those in claim 1.  Claim 27 is rejected on the same grounds as Claim 1.

Regarding Claim 29, this claim has limitations parallel to some of those in claim 1.  Claim 29 is rejected on the same grounds as Claim 1.

Claims 2, 4-6, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Washisu (U.S. Patent Publication Number 2010/0074605 A1) in view of Wakamatsu (U.S. Patent Publication Number 2012/0093493 A1)

Regarding Claim 2, Washisu discloses the step of estimating the drift component but fails to clearly disclose comprises curve fitting the obtained translation signal.
Instead, in a similar endeavor, Wakamatsu discloses drift component comprises curve fitting the obtained translation signal (In Fig 10 and in ¶0072 - ¶0074 Wakamatsu teaches that the amplitude of the error as a function of time.  Since “curve fitting” has not been defined in the claim, Examiner has interpreted Applicant’s meaning of the word as disclosed in ¶0070 of the instant application.  Wakamatsu also discloses filtering and the computation of the translational shake in all the axis in Fig 8 and in ¶0051 - ¶0062). 
Washisu and Wakamatsu are combinable because both are about imaging devices with image stabilization control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the translation shake correction as a function of time as taught by Wakamatsu in the device disclosed by Washisu.    
The suggestion/motivation for doing so would have been to correct or prevent image shake or image degradation due to shakes such as hand shake as disclosed by Wakamatsu in ¶0002. 
Therefore, it would have been obvious to combine Washisu and Wakamatsu to obtain the invention as specified in claim 2.

Regarding Claim 4, Washisu in view of Wakamatsu discloses wherein the curve fitting is performed using a predetermined time window (Wakamatsu discloses this in Fig 10 and ¶0072 - ¶0074 where Wakamatsu teaches the use of sampling period.  This has been interpreted as “time window” as recited in the claim.).

Regarding Claim 5, Washisu in view of Wakamatsu discloses wherein the curve fitting is performed using a plurality of overlapping time windows (Wakamatsu discloses this in Fig 9 and 10 and in ¶0072-¶0082 where Wakamatsu teaches about the delay unit 905 that delays the output of the upper-limit.  Examiner interprets this being equivalent to “overlapping” time windows).

Regarding Claim 6, Washisu in view of Wakamatsu discloses wherein the curve fitting is performed for at least two orthogonal axes of motion for the portable device (Wakamatsu discloses this in Fig 8 – angular velocity sensor 108y and 108r which are orthogonal to each other).

Regarding Claims 19 and 26, these claims have limitations parallel to the method claims 2, 4-6.  Claims 19 and 26 is rejected on the same grounds as Claims 2, 4-6.

Claims 15-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Washisu (U.S. Patent Publication Number 2010/0074605 A1) in view of Stupak et al. (U.S. Patent Publication Number 2012/0113280 A1)

Regarding Claim 15, Washisu fails to clearly disclose further comprises the step of using an evaluation module to determine whether optical image stabilization process.
Instead, in a similar endeavor, Stupak discloses further comprises the step of using an evaluation module to determine whether optical image stabilization process (In Fig 4 –step 340 and in ¶0086 Stupak teaches to make a determination whether to engage the image stabilization system 80). 
Washisu and Stupak are combinable because both are about imaging devices with image stabilization control. 
Stupak in the device disclosed by Washisu.    
The suggestion/motivation for doing so would have been give control to either the user or other systems since in some conditions as in “sports” mode image stabilization is never engages as disclosed by Stupak in ¶0088. 
Therefore, it would have been obvious to combine Washisu and Stupak to obtain the invention as specified in claim 15.

Regarding Claim 16, Washisu in view of Stupak discloses wherein the evaluation module estimates performance and selectively applies the optical image stabilization process when a predetermined performance  threshold (Stupak teaches this in Fig 4 where the threshold condition is checked in step 330).

Regarding Claim 17, Washisu in view of Stupak discloses wherein the predetermined performance threshold (This is taught by Stupak in ¶0089 where he teaches that other factors could be used to determine the decision and it could be based on the “motion”).

Regarding Claim 24, this claim has limitations parallel to the method claims 15-17.  Claim 24 is rejected on the same grounds as Claims 15-17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PADMA HALIYUR/Primary Examiner, Art Unit 2698